Case 3:20-cv-00516-VAB Document 174-1 Filed 04/01/21 Page 1 of 13




                   EXHIBIT 1
       Case 3:20-cv-00516-VAB Document 174-1 Filed 04/01/21 Page 2 of 13




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                                     §
                                                §
       Plaintiff                                §
                                                §
v.                                              §          CIVIL NO. 3:20-cv-516 (VAB)
                                                §
VINCENT K. MCMAHON and                          §
ALPHA ENTERTAINMENT LLC                         §
                                                §          February 25, 2021
       Defendants.                              §

       PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT ALPHA
          ENTERTAINMENT LLC’S THIRD SET OF INTERROGATORIES

To:    Defendant Alpha Entertainment LLC, by and through its counsel of record, Jerry McDevitt,
       Curtis B. Krasik, K&L GATES LLP, 210 Sixth Avenue, Pittsburgh, PA 15222, and Jeffrey
       P. Mueller, DAY PITNEY LLP, 242 Trumbull Street, Hartford, CT 06103.

       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Plaintiff Oliver Luck

hereby serves his Objections and Responses to Defendant Alpha Entertainment LLC’s Third Set

of Interrogatories.



                                  [Signature page to follow]
     Case 3:20-cv-00516-VAB Document 174-1 Filed 04/01/21 Page 3 of 13




                                       PLAINTIFF OLIVER LUCK


                                       /s/ Paul J. Dobrowski
                                       Paul J. Dobrowski (phv10563)
                                       Vanessa L. Pierce (phv10561)
                                       Jared A. McHazlett (phv10650)
                                       DOBROWSKI, LARKIN & STAFFORD L.L.P.
                                       4601 Washington Avenue, Suite 300
                                       Houston, Texas 77007
                                       Telephone: (713) 659-2900
                                       Facsimile: (713) 659-2908
                                       Email: pjd@doblaw.com
                                       Email: vpierce@doblaw.com
                                       Email : jmchazlett@doblaw.com

                                       AND


                                       /s/ Andrew M. Zeitlin
                                       Andrew M. Zeitlin (Fed. Bar No. ct21386)
                                       Joette Katz (Fed. Bar No. ct30935)
                                       SHIPMAN & GOODWIN LLP
                                       300 Atlantic Street
                                       Stamford, Connecticut 06901
                                       Tel.: (203) 324-8100
                                       Fax: (203) 324-8199
                                       Email: azeitlin@goodwin.com
                                       Email: jkatz@goodwin.com

                                       PLAINTIFF’S ATTORNEYS




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT
ALPHA ENTERTAINMENT LLC’S THIRD SET OF INTERROGATORIES                        Page 2
       Case 3:20-cv-00516-VAB Document 174-1 Filed 04/01/21 Page 4 of 13




                                CERTIFICATE OF SERVICE
        I hereby certify that on February 25, 2021, a copy of the foregoing was served by email
on the following counsel of record:
       Jerry McDevitt (pro hack vice)
       Curtis B. Krasik (pro hac vice)
       K&L GATES LLP
       K&L GATES CENTER
       210 Sixth Avenue.
       Pittsburgh, PA 15222
       Tel. (412) 355-8608
       Email: jerry.mcdevitt@klgates.com
       Email: curtis.krasik@klgates.com

       Jeffrey P. Mueller (ct27870)
       DAY PITNEY LLP
       242 Trumbull Street
       Hartford, CT 06103
       Phone (806) 275-0100
       Fax: (860) 275-0343
       Email: jmueller@daypitney.com


                                             /s/ Paul J. Dobrowski




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT
ALPHA ENTERTAINMENT LLC’S THIRD SET OF INTERROGATORIES                                    Page 3
       Case 3:20-cv-00516-VAB Document 174-1 Filed 04/01/21 Page 5 of 13




                   OBJECTIONS TO INSTRUCTIONS AND DEFINITIONS

       Pursuant to Federal Civil Procedure Rule 26(b), Plaintiff objects to Instruction Nos. 3, 4

and 5 because they are overbroad, unduly burdensome, exceed the requirements of the Federal

Rules of Civil Procedure and the District of Connecticut Local Rules, and appear to be designed

solely to harass Plaintiff. The Instructions seek information not relevant to any parties’ claim or

defense and are not proportional to the issues at stake in this action. Further, the burden and

expense of the proposed discovery covered by the Instructions outweigh its likely benefit.

       Plaintiff objects to the Definition of “iPhone” as vague, misleading and confusing because

the iPhone was not solely “issued to Luck by Alpha for his business use”.

       Plaintiff objects to Definition H because it violates Rule 26(b)(1) of the Federal Rules of

Civil Procedure.

       Plaintiff’s Answers to the Interrogatories below are made subject to and without waiving

or limiting any of the foregoing Objections.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT
ALPHA ENTERTAINMENT LLC’S THIRD SET OF INTERROGATORIES                                       Page 4
      Case 3:20-cv-00516-VAB Document 174-1 Filed 04/01/21 Page 6 of 13




         PLAINTIFF’S OBJECTIONS RESPONSES AND TO DEFENDANT
      ALPHA ENTERTAINMENT LLC’S THIRD SET OF INTERROGATORIES

INTERROGATORY NO. 10:

       With respect to the forensic copy of the iPhone that You have represented was made by

Your consultant before the iPhone was returned to Alpha’s bankruptcy counsel, state the

following:

       (a)    The identity of Your consultant and all persons employed by Your consultant who

              accessed data on the iPhone.

       (b)    The date Your consultant acquired the iPhone.

       (c)    The dates Your consultant had custody of the iPhone.

       (d)    All precautions taken to preserve the state of the iPhone while it was in Your

              consultant’s custody.

       (e)    Whether the iPhone had network connectivity at any point while Your consultant

              had custody of the iPhone.

       (f)    The process employed to acquire data from the iPhone, including, without

              limitation, any setting changes made to the device, the acquisition tool and the

              acquisition methods utilized to preserve the iPhone.

       (g)    Whether other related sources outside of the iPhone were acquired, including,

              without limitation, associated iCloud account and its backups, the mobile device

              SIM card, and the like.

       (h)    Identify the precautions taken and/or instructions given to the consultant to protect

              against accessing and/or copying information protected by the attorney-client

              privilege of Alpha.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT
ALPHA ENTERTAINMENT LLC’S THIRD SET OF INTERROGATORIES                                     Page 5
       Case 3:20-cv-00516-VAB Document 174-1 Filed 04/01/21 Page 7 of 13




       (i)     State whether any information protected by the attorney-client privilege of Alpha

               was included on forensic copies of the iPhone provided to Your counsel and, if so,

               identify all persons who viewed, accessed or listened to such privileged

               information.

RESPONSE TO INTERROGATORY 10(a):

       Plaintiff objects to this Interrogatory because information related to the expert(s) retained

to create a copy of the iPhone is not discoverable, pursuant to Rule 26(b)(4)(D) of the Federal

Rules of Civil Procedure. Further, Plaintiff objects because the Interrogatory seeks information

not discoverable pursuant to Federal Civil Procedure Rules 26(b)(1), in that it seeks information

that is not relevant to the issues in dispute nor reasonably calculated to lead to the discovery of

admissible evidence.

RESPONSE TO INTERROGATORY 10(b):

       Plaintiff objects to this Interrogatory because information related to the expert(s) retained

to create a copy of the iPhone is not discoverable, pursuant to Rule 26(b)(4)(D) of the Federal

Rules of Civil Procedure. Further, Plaintiff objects because the Interrogatory seeks information

not discoverable pursuant to Federal Civil Procedure Rules 26(b)(1), in that it seeks information

that is not relevant to the issues in dispute nor reasonably calculated to lead to the discovery of

admissible evidence. Plaintiff objects to this Interrogatory because it seeks information and

communications protected by the work product privilege. In accordance with Federal Rule of Civil

Procedure Rule 26(b)(5), the information withheld includes the date Plaintiff’s consulting expert

acquired the iPhone.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT
ALPHA ENTERTAINMENT LLC’S THIRD SET OF INTERROGATORIES                                      Page 6
       Case 3:20-cv-00516-VAB Document 174-1 Filed 04/01/21 Page 8 of 13




RESPONSE TO INTERROGATORY 10(c):

       Plaintiff objects to this Interrogatory because information related to the expert(s) retained

to create a copy of the iPhone is not discoverable, pursuant to Rule 26(b)(4)(D) of the Federal

Rules of Civil Procedure. Further, Plaintiff objects because the Interrogatory seeks information

not discoverable pursuant to Federal Civil Procedure Rules 26(b)(1), in that it seeks information

that is not relevant to the issues in dispute nor reasonably calculated to lead to the discovery of

admissible evidence. Plaintiff objects to this Interrogatory because it seeks information and

communications protected by the work product privilege. In accordance with Federal Rule of Civil

Procedure Rule 26(b)(5), the information withheld includes the dates Plaintiff’s consultant had

custody of the iPhone.

RESPONSE TO INTERROGATORY 10(d):

       Plaintiff objects to this Interrogatory because information related to the expert(s) retained

to create a copy of the iPhone is not discoverable, pursuant to Rule 26(b)(4)(D) of the Federal

Rules of Civil Procedure. Further, Plaintiff objects because the Interrogatory seeks information

not discoverable pursuant to Federal Civil Procedure Rules 26(b)(1), in that it seeks information

that is not relevant to the issues in dispute nor reasonably calculated to lead to the discovery of

admissible evidence. Plaintiff objects to this Interrogatory because it seeks information and

communications protected by the work product privilege. In accordance with Federal Rule of Civil

Procedure Rule 26(b)(5), the information withheld includes the precautions taken by Plaintiff’s

consulting expert(s) to preserve the iPhone in anticipation of litigation.

RESPONSE TO INTERROGATORY 10(e):

       Plaintiff objects to this Interrogatory because information related to the expert(s) retained

to create a copy of the iPhone is not discoverable, pursuant to Rule 26(b)(4)(D) of the Federal



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT
ALPHA ENTERTAINMENT LLC’S THIRD SET OF INTERROGATORIES                                      Page 7
       Case 3:20-cv-00516-VAB Document 174-1 Filed 04/01/21 Page 9 of 13




Rules of Civil Procedure. Further, Plaintiff objects because the Interrogatory seeks information

not discoverable pursuant to Federal Civil Procedure Rules 26(b)(1), in that it seeks information

that is not relevant to the issues in dispute nor reasonably calculated to lead to the discovery of

admissible evidence. Plaintiff objects to this Interrogatory because it seeks information and

communications protected by the work product privilege. In accordance with Federal Rule of Civil

Procedure Rule 26(b)(5), the information withheld includes whether the iPhone had network

connectivity while Plaintiff’s consultant had custody of the iPhone in anticipation of litigation.

RESPONSE TO INTERROGATORY 10(f):

       Plaintiff objects to this Interrogatory because information related to the expert(s) retained

to create a copy of the iPhone is not discoverable, pursuant to Rule 26(b)(4)(D) of the Federal

Rules of Civil Procedure. Further, Plaintiff objects because the Interrogatory seeks information

not discoverable pursuant to Federal Civil Procedure Rules 26(b)(1), in that it seeks information

that is not relevant to the issues in dispute nor reasonably calculated to lead to the discovery of

admissible evidence. Plaintiff objects to this Interrogatory because it seeks information and

communications protected by the work product privilege. In accordance with Federal Rule of Civil

Procedure Rule 26(b)(5), the information withheld includes the process taken by Plaintiff’s

consulting expert(s) to acquire data from the iPhone in anticipation of litigation.

RESPONSE TO INTERROGATORY 10(g):

       Plaintiff objects to this Interrogatory because information related to the expert(s) retained

to create a copy of the iPhone is not discoverable, pursuant to Rule 26(b)(4)(D) of the Federal

Rules of Civil Procedure. Further, Plaintiff objects because the Interrogatory seeks information

not discoverable pursuant to Federal Civil Procedure Rules 26(b)(1), in that it seeks information

that is not relevant to the issues in dispute nor reasonably calculated to lead to the discovery of



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT
ALPHA ENTERTAINMENT LLC’S THIRD SET OF INTERROGATORIES                                       Page 8
      Case 3:20-cv-00516-VAB Document 174-1 Filed 04/01/21 Page 10 of 13




admissible evidence. Plaintiff objects to this Interrogatory because it seeks information and

communications protected by the work product privilege and attorney-client privilege. In

accordance with Federal Rule of Civil Procedure Rule 26(b)(5), the information withheld includes

whether Plaintiff’s consulting expert acquired other sources outside of the iPhone and the legal

advice and mental impressions of counsel regarding sources of information.

RESPONSE TO INTERROGATORY 10(h):

       Plaintiff objects to this Interrogatory because information related to the expert(s) retained

to create a copy of the iPhone is not discoverable, pursuant to Rule 26(b)(4)(D) of the Federal

Rules of Civil Procedure. Further, Plaintiff objects because the Interrogatory seeks information

not discoverable pursuant to Federal Civil Procedure Rules 26(b)(1), in that it seeks information

that is not relevant to the issues in dispute nor reasonably calculated to lead to the discovery of

admissible evidence. Plaintiff objects to this Interrogatory because it seeks information and

communications protected by the attorney-client privilege and the work product privilege. In

accordance with Federal Rule of Civil Procedure Rule 26(b)(5), the information withheld includes

confidential and privileged communications between Plaintiff’s counsel and Plaintiff’s consulting

expert and the legal advice and mental impressions of counsel regarding attorney-client privilege.

RESPONSE TO INTERROGATORY 10(i):

       Plaintiff objects to this Interrogatory because information related to the expert(s) retained

to create a copy of the iPhone is not discoverable, pursuant to Rule 26(b)(4)(D) of the Federal

Rules of Civil Procedure. Further, Plaintiff objects because the Interrogatory seeks information

not discoverable pursuant to Federal Civil Procedure Rules 26(b)(1), in that it seeks information

that is not relevant to the issues in dispute nor reasonably calculated to lead to the discovery of

admissible evidence. Plaintiff objects to this Interrogatory because it seeks information and



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT
ALPHA ENTERTAINMENT LLC’S THIRD SET OF INTERROGATORIES                                      Page 9
      Case 3:20-cv-00516-VAB Document 174-1 Filed 04/01/21 Page 11 of 13




communications protected by the attorney-client privilege and work product privilege. In

accordance with Federal Rule of Civil Procedure Rule 26(b)(5), the information withheld includes

confidential and privileged communications between Plaintiff’s counsel regarding screening

potentially privileged documents from Plaintiff’s or Plaintiff’s counsels’ access, confidential and

privileged communications between Plaintiff’s counsel and Plaintiff’s consulting expert, and the

legal advice and mental impressions of counsel regarding attorney-client privilege.

INTERROGATORY NO. 11:

       Identify every instance in which an XFL player’s agent was informed that a player was

going to be released before the player was released, and for each such instance state: (a) the name

of the player; (b) the name of the agent(s); (c) the date on which the agent was notified of the

release; (d) the date on which the player was released; and (e) the XFL representative who

informed the agent(s).

RESPONSE:

       Plaintiff objects because the Interrogatory seeks information not discoverable pursuant to

Federal Civil Procedure Rules 26(b)(1), in that it seeks information that is not relevant to the issues

in dispute nor reasonably calculated to lead to the discovery of admissible evidence.

       Subject to and without waiving or limiting the foregoing objection, Plaintiff answers as

follows:

       I recall communicating with the agent for Shawn Oakman, George Bass, and discussing

the circumstances of his client being waived by the LA Wildcats in December of 2019 during the

team’s minicamp in Las Vegas. I do not recall if my conversation with Mr. Bass was before or

after the team had notified Mr. Oakman of his release. It was a team decision to waive Mr.

Oakman.



PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT
ALPHA ENTERTAINMENT LLC’S THIRD SET OF INTERROGATORIES                                         Page 10
      Case 3:20-cv-00516-VAB Document 174-1 Filed 04/01/21 Page 12 of 13




       Most phone calls to agents regarding a player’s status were initiated by Eric Galko with

assistance from Doug Whaley. For example, Eric Galko called the agent for Antonio Callaway,

who I believe was Peter Ariz, on January 29, 2020 to notify him that his client was being released.

INTERROGATORY NO. 12:

       Identify all documents known to You reflecting any policy or practice by which an XFL

player’s agent was to be informed that a player was going to be released before the player was

released.

RESPONSE:

       Plaintiff objects because the Interrogatory seeks information not discoverable pursuant to

Federal Civil Procedure Rules 26(b)(1), in that it seeks information that is not relevant to the issues

in dispute nor reasonably calculated to lead to the discovery of admissible evidence.

       Subject to and without waiving or limiting the foregoing objection, Plaintiff answers as

follows:

       I am not aware of a document reflecting a policy related to contacting a player’s agent to

inform them that a player was going to be released. However, the XFL practice was to contact a

player’s agent prior to or simultaneous with the player being released, particularly in two

situations: 1) when the player was considered “high profile”, or 2) when the XFL wanted the make

the agent aware of the potential opportunity for the player to join Team 9.




PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT
ALPHA ENTERTAINMENT LLC’S THIRD SET OF INTERROGATORIES                                         Page 11
Case 3:20-cv-00516-VAB Document 174-1 Filed 04/01/21 Page 13 of 13
